 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    VILAYCHITH KHOUANMANY,                            No. 2:17-cv-1326-TLN-EFB P
11                       Plaintiff,
12            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    UNITED STATES MARSHALS, et al.,
14                       Defendants.
15

16           Plaintiff is a federal prisoner proceeding pro se with claims arising under Bivens v. Six

17   Unknown Named Agents, 403 U.S. 388 (1971). She alleges that she was sexually assaulted by

18   male members of the United Marshal Service during transport from the Sacramento County Jail

19   to federal court.

20                                               Background

21           On September 19, 2017, the court screened plaintiff’s complaint and found that, although

22   she had stated a potentially cognizable claim against unnamed members of the Marshal Service,

23   these defendants could only be served if they were identified. ECF No. 31 at 3. On November

24   30, 2017, the court granted plaintiff’s request for a subpoena duces tecum in order to assist in

25   discovery of the identities of the Doe defendants. ECF No. 38 at 1-2. On February 14, 2018, the

26   court amended the subpoena submitted by plaintiff (having found it to be overbroad) and directed

27   service of the subpoena on the custodian of records for the Marshal Service in the Eastern District

28   of California and the custodian of records for the Sheriff of Sacramento County. ECF No. 42.
                                                        1
 1          Although no defendant has been served, counsel representing both the United States
 2   Marshal and the Sacramento County Sheriff’s Department have filed responses indicating
 3   compliance with subpoenas served upon them and production of documents to plaintiff in
 4   conjunction therewith. ECF Nos. 54, 55, & 56.
 5          On October 19, 2018 – more than a year after the initial complaint in this action was filed
 6   - the court recommended dismissal of this action for failure to identify any defendant against
 7   whom a cognizable claim could be stated. ECF No. 64. On November 26, 2018, plaintiff filed a
 8   lengthy filing wherein she offered objections to the court’s recommendations, asked to amend her
 9   complaint, requested appointment of counsel, and made a vague request to extend time. ECF No.
10   68. As discussed below, that filing included a proposed amended complaint which, although
11   difficult to follow, names one defendant against whom this action may proceed. Accordingly, the
12   court vacates its previous findings and recommendations.
13                                          Amended Complaint
14          As an initial matter, the proposed amended complaint is poorly organized and often
15   difficult to follow. Plaintiff weaves new allegations with legal objections and often repeats
16   herself. Nevertheless, it is apparent that plaintiff has staked a sufficient Eighth Amendment claim
17   against defendant Alencastre. She alleges that Alencastre sexually assaulted her during two
18   searches – once on February 26, 2016 at the federal courthouse and again on March 1, 2016 at the
19   Sacramento County Jail. ECF No. 68 at 7, 13. The court will recommend that all remaining
20   defendants and claims be dismissed.
21          I.      Screening Requirements
22          The court is required to screen complaints brought by prisoners seeking relief against a
23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
27          A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        2
 1   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 2   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 3   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 4   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 5   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 6   has an arguable legal and factual basis. Id.
 7           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
 8   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
 9   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
10   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
11   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
12   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
13   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
14   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
15   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
16   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, 1216 (3d
17   ed. 2004)).
18           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
19   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
20   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
21   that allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
23   under this standard, the court must accept as true the allegations of the complaint in question,
24   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
25   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
26   McKeithen, 395 U.S. 411, 421 (1969).
27   /////
28   /////
                                                         3
 1          II.     Analysis
 2          Other than defendant Alencastre, plaintiff has sued: (1) Sacramento County Sheriff Scott
 3   Jones; (2) Anne Gaskin-Bailey, Supervising Deputy United States Marshal; (3) United States
 4   Marshal Alan Yao; and (4) United States Marshal Sara Deppe. The claims against these
 5   individuals are not suitable to proceed in this action.
 6                  A.      Sheriff Jones
 7          As the court explained in its previous findings and recommendations, Sheriff Jones cannot
 8   be held responsible for plaintiff’s sexual assault merely because he allowed law enforcement
 9   officers of the opposite sex to transport her. There is no legal precedent which demands that a
10   supervisor automatically suspect or assume – absent some specific knowledge that he has or has
11   reason to have – that his subordinates will sexually abuse inmates of the opposite sex. And, in
12   any event, there is no indication that Jones had any control over the United States Marshals
13   accused of wrongdoing in this case.
14          Plaintiff appears to concede as much, but now argues that Jones had control over who
15   entered the county jail and “if he had trained and supervised who goes in and out of his County
16   [jail] . . . the males (sic) Marshals would not [have been] allowed inside Sacramento Jail.” ECF
17   No. 68 at 8. This argument is unconvincing. Nothing in plaintiff’s complaint indicates that Jones
18   had reason to know that any marshal would sexually assault her. Thus, he would have had no
19   reason to interfere with federal law enforcement agents who were, by all appearances, discharging
20   their duty to transport inmates to federal court.
21          Plaintiff alleges that Jones is in violation of the Prison Rape Elimination Act (“PREA”)
22   insofar as sexual assault against inmates is prohibited. Id. It is undeniably true that it is unlawful
23   for law enforcement to sexually assault inmates in their custody. But, again, nothing in the
24   complaint indicates that Jones had any reason to know that plaintiff would be sexually assaulted.
25   The PREA does not provide for automatic liability for prison supervisors whenever an inmate is
26   sexually mistreated. In fact, the majority of courts to consider the issue have determined that the
27   PREA does not actually provide for a private cause of action. See, e.g., Hatcher v. Harrington,
28   2015 U.S. Dist. LEXIS 13799, 2015 WL 474313, at *4-*5 (D. Haw. Feb. 5, 2015) (finding the
                                                         4
 1   plaintiff's claims under PREA failed, because “[n]othing in the PREA explicitly or implicitly
 2   suggests that Congress intended to create a private right of action for inmates to sue prison
 3   officials for noncompliance with the Act,” and although there appears to be no federal appellate
 4   decision addressing this issue, “district courts nationwide have found that PREA does not create a
 5   private cause of action that can be brought by an individual plaintiff”).
 6                  B.      Defendant Gaskin-Bailey
 7          Similar to her allegations against Sheriff Jones, plaintiff claims that Gaskin-Bailey should
 8   have ensured that there was at least one female marshal engaged in plaintiff’s transport. ECF No.
 9   68 at 5. The court is unaware of any case or statutory law requiring as much.1
10          Next, plaintiff alleges that Gaskin-Bailey should have trained marshals under her
11   supervision to avoid sexually assaulting inmates in their custody. Id. This vague claim is
12   insufficient to implicate wrongdoing. In a Bivens action, a supervisor is only liable if she
13   personally participated in the alleged violations or knew of the violations and failed to act to
14   prevent them. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Thus, it is wholly
15   insufficient for a claimant to offer an unadorned allegation that a supervisor should have trained
16   her subordinates not to act unlawfully.
17          Finally, plaintiff appears to allege that Gaskin-Bailey violated the PREA. As described
18   above, there is no private action under that act.
19                  C.      Defendants Yao and Deppe
20          Plaintiff claims that these defendants failed to prevent another inmate who was
21   transported alongside her – Caesar – from sexually assaulting her on the drive from the county
22   jail to the federal courthouse.2 ECF No. 68 at 15, 17. These claims are potentially cognizable,
23   but are legally and factually separate from her claims against defendant Alencastre. Pursuant to
24
            1
               In a perplexing objection, plaintiff disputes this conclusion by stating that sexual abuse
25   has no penological justification. ECF No. 68 at 5. This statement is correct, plaintiff’s
26   conclusion from it is a non-sequitur. The transport of an inmate by opposite-sex correctional
     officers is not, standing alone, sexual abuse.
27
            2
              The court is unable to discern any allegation that either Yao or Deppe was positioned to
28   intervene during the alleged assaults by Alencastre.
                                                       5
 1   Federal Rule of Civil Procedure 20(a)(2), individuals may be joined in one action as defendants if
 2   any right to relief asserted against them arises out of the same transaction, occurrence or series of
 3   transactions and occurrences and any question of law or fact common to all defendants arises in
 4   the action. See also George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims
 5   against unrelated defendants belong in different suits”). Whether Alencastre sexually assaulted
 6   her during two abusive searches is a question that bears no relation to whether Yao and Deppe
 7   took sufficient steps to protect her from a male inmate. Accordingly, the court recommends that
 8   these defendants and the claims against them be dismissed.
 9                  D.      Leave to Amend
10           Given how long this case has persisted without any defendant being served, the court
11   declines to grant plaintiff further leave to amend. Instead, it will direct her to submit service
12   documents for defendant Alencastre and recommend dismissal of all other defendants and claims.
13                                           Miscellaneous Relief
14           Plaintiff’s request to file her proposed amend complaint is granted. Her request for
15   appointment of counsel is denied for the same reasons identified in the court’s previous order.
16   See ECF No. 67. It is unclear what plaintiff’s request for extension of time relates to and,
17   consequently, that request is denied.
18                                                Conclusion
19           Based on the foregoing, IT IS HEREBY ORDERED that:
20           1. The findings and recommendations filed on October 19, 2018 (ECF No. 64) are
21              vacated;
22           2. Plaintiff’s motion (ECF No. 68) is GRANTED in part – her request to file her
23              proposed amended complaint is granted and the motion is denied in all other respects;
24           3. The Clerk of Court is directed to separately docket plaintiff’s motion (ECF No. 68) as
25              “Second Amended Complaint”;
26           4. The operative complaint contains allegations sufficient to state a potentially
27              cognizable Eighth Amendment claim against defendant Alencastre;
28   /////
                                                        6
 1          5. With this order the Clerk of the Court shall provide to plaintiff a blank summons, a
 2              copy of the November 26, 2018 complaint, a USM-285 form and instructions for
 3              service of process on defendant Ben Alencastre. Within 30 days of service of this
 4              order plaintiff may return the attached Notice of Submission of Documents with the
 5              completed summons, the completed USM-285 form, and two copies of the endorsed
 6              complaint. The court will transmit them to the United States Marshal for service of
 7              process pursuant to Rule 4 of the Federal Rules of Civil Procedure. Defendant
 8              Alencastre will be required to respond to plaintiff’s allegations within the deadlines
 9              stated in Rule 12(a)(1) of the Federal Rules of Civil Procedure;
10          6. Failure to comply with this order may result in dismissal of this action.
11          Further, IT IS HEREBY RECOMMENDED that defendants Jones, Gaskin-Bailey, Yao,
12   and Deppe be DISMISSED without prejudice for the reasons identified above.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
18   within the specified time may waive the right to appeal the District Court’s order. Turner v.
19   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   DATED: March 28, 2019.
21

22

23

24

25

26

27

28
                                                       7
 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                              No. 2:17-cv-1326 TLN EFB P
12                         Plaintiff,
13             v.                                         NOTICE OF SUBMISSION OF
                                                          DOCUMENTS
14    UNITED STATES MARSHALS, et al.,
15                         Defendants.
16

17            In accordance with the court’s Screening Order, plaintiff hereby submits the following
18   forms:
19                     1                completed summons form
20                     1                completed forms USM-285
21                     2                copies of the November 26, 2018 complaint
22

23

24                                                            _________________________________
25                                                                        Plaintiff
26   Dated:
27

28
                                                          8
